

117 S2201 IS: Supply Chain Security Training Act of 2021
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2201IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Peters (for himself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo manage supply chain risk through counterintelligence training, and for other purposes. 1.Short titleThis Act may be cited as the Supply Chain Security Training Act of 2021.2.Training program to manage supply chain risk(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services, through the Federal Acquisition Institute, shall develop a training program for officials with supply chain risk management responsibilities at executive agencies.(b)ContentThe training program shall be designed to prepare such personnel to perform supply chain risk management activities and identify and mitigate supply chain security threats that arise throughout the acquisition lifecycle, including for the acquisition of information and communications technology. The training program shall—(1)include, considering the protection of classified and other sensitive information, information on current, specific supply chain security threats; and(2)be updated as determined to be necessary by the Administrator.(c)Coordination and consultationIn developing the training program, the Administrator shall—(1)coordinate with the Federal Acquisition Security Council, the Secretary of Homeland Security, and the Director of the Office of Personnel Management; and(2)consult with the Director of the Department of Defense’s Defense Acquisition University and the Director of National Intelligence.(d)GuidanceNot later than 180 days after the training program is developed under subsection (a), the Director of the Office of Management and Budget shall promulgate guidance to Federal agencies requiring executive agency adoption and use of the training program. Such guidance shall—(1)allow executive agencies to incorporate the training program into existing agency training programs; and(2)provide guidance on how to identify executive agency officials with supply chain risk management responsibilities.3.Reports on implementation of programNot later than 180 days after the completion of the first course, and annually thereafter for the next three years, the Administrator of General Services shall submit to the appropriate congressional committees and leadership a report on implementation of the training program required under section 2.4.DefinitionsIn this Act:(1)Appropriate congressional committees and leadershipThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate; and(B)the Committee on Oversight and Reform and the Committee on Armed Services of the House of Representatives.(2)Information and communications technologyThe term information and communications technology has the meaning given the term in section 4713(k) of title 41, United States Code.(3)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.(4)Training programThe term training program means the training program developed pursuant to section 2(a). 